Name: Commission Regulation (EEC) No 1014/89 of 18 April 1989 on arrangements for imports into the Community of certain textile products (category 90) originating in Poland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 109/10 Official Journal of the European Communities 20. 4. 89 COMMISSION REGULATION (EEC) No 1014/89 of 18 April 1989 on arrangements for imports into the Community of certain textile products (category 90) originating in Poland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 71 8/89 (2), and in particular Article 1 1 thereof, Whereas Article 11 of Regulation (EEC) No 4136/86 lays down the conditions under which quantitative limits may be established ; whereas imports into the Community of certain textile products (category 90) specified in the Annex hereto and originating in Poland have exceeded the level referred to in paragraph 3 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 4136/86, on 9 February 1989 Poland was notified of request for consul ­ tations ; Whereas, pending the outcome of the requested consul ­ tations, imports into the Community were made subject to a provisional quantitative limitation for the period 9 February to 8 May 1989, by Commission Regulation (EEC) No 438/89 (3); Whereas, in the course of consultations held on 7 March 1989, it was agreed that imports of products falling within category 90 into the Community should be subject to quantitative limits for the period 9 February 1989 to 31 December 1991 . Whereas paragraph 1 3 of the said Article 1 1 ensures that the quantitative limits are observed by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 4136/86 ; Whereas these quantitative limits should not prevent the importation of products covered by them shipped from Poland before the date of entry into force of Regulation (EEC) No 438/89 . Whereas the measures provided for in the present Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the precisions of Article 2, imports into the Community of the category of products originating in Poland and specified in the Annex hereto shall be subject to the quantitative limit set out in that Annex. Article 2 1 . Products as referred to in Article 1 shipped from Poland to the Community before the date of entry into fprce of Regulation (EEC) No 438/89 and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period. 2. Imports of products shipped from Poland to the Community after the entry into force of this Regulation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 4136/86. Article 3 Regulation (EEC) No 438/89 is hereby repealed. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 31 December 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 April 1989 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 387, 31 . 12. 1986, p. 42. (2) OJ No L 79, 22. 3 . 1989, p. 6. V) OJ No L 51 , 23 . 2 . 1989, p. 5 . 20. 4. 89 Official Journal of the European Communities No L 109/ 11 ANNEX l \ l Quantitative limits Category CN code Description Third country Units MemberState from 9 February to 31 December 1989 from 1 January to 31 December \ \ \ l J 1990 1991 90 5607 41 00 5607 49 11 5607 49 19 5607 49 90 5607 50 11 5607 50 19 5607 50 30 5607 50 90 Twine, cordage, ropes and cables of synthetic fibres, plaited or net Poland tonnes D F I BNL UK IRL DK GR ES PT EEC 1 117 166 982 96 211 8 27 15 75 15 2 712 1 282 223 1 106 130 286 11 36 21 102 21 3 218 1 309 266 1 112 155 341 13 43 25 122 25 3 411